                                                              Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 1 of 18




                                                  1    BEN ROSENFELD (SBN 202845)
                                                       ATTORNEY AT LAW
                                                  2
                                                       2220 Geary Blvd., 2rd Floor East
                                                  3    San Francisco, CA 94118
                                                       Tel: (415) 285-8091
                                                  4    Fax: (415) 285-8092
                                                       ben.rosenfeld@comcast.net
                                                  5
                                                  6    Attorneys for Defendant
                                                       ISIS AGORA LOVECRUFT
                                                  7
                                                  8
                                                                                UNITED STATES DISTRICT COURT
                                                  9
                                                  10                          NORTHERN DISTRICT OF CALIFORNIA

                                                  11                                      OAKLAND DIVISION
LAW OFFICE OF BEN ROSENFELD




                                                  12
                                                        PETER TODD,                               Case No. 4:19-cv-01751-DMR
                              San Francisco, CA




                                                  13
                                                  14         Plaintiff,                           DEFENDANT’S ANSWER TO
                                                                                                  PLAINTIFF’S COMPLAINT
                                                  15            vs.
                                                                                                  JURY TRIAL DEMANDED
                                                  16    ISIS AGORA LOVECRUFT,
                                                                                                  Trial Date:   July 6, 2021
                                                  17         Defendant.
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                                                                 1
                                                                Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 2 of 18




                                                  1                                 DEFENDANT’S GENERAL DENIAL

                                                  2           Defendant Isis Agora Lovecruft hereby files this answer in the above-captioned matter to

                                                  3    the Plaintiff Peter Todd’s Complaint for Injunctive Relief and Damages (Dkt. #1; “Complaint”).

                                                  4    Defendant denies the allegations in the Complaint and denies that plaintiff has been injured,

                                                  5    damaged, or harmed as alleged in the Complaint, or by reason of any of defendant’s acts and/or

                                                  6    omissions. Defendant further specifically responds to the allegations in the Complaint, below.

                                                  7
                                                  8          DEFENDANT’S GENERAL OBJECTION AND RESERVATION OF RIGHTS

                                                  9           Defendant objects that plaintiff’s Complaint contains allegations and claims that the

                                                  10   Court struck on January 6, 2020 (Dkt. #53) in response to defendant’s Special Motion to Strike

                                                  11   (Anti-SLAPP Motion) and which therefore are no longer extant or relevant to plaintiff’s
LAW OFFICE OF BEN ROSENFELD




                                                  12   Complaint or this action. Defendant, by answering the specific allegations in the Complaint,
                                                       does not thereby put at issue such allegations or claims as the Court has struck, or waive any
                              San Francisco, CA




                                                  13
                                                  14   defense, argument, privilege, immunity, or remedy to such allegations or claims.

                                                  15
                                                  16           DEFENDANT’S ANSWER TO PLAINTIFF’S SPECIFIC ALLEGATIONS

                                                  17
                                                  18                                           INTRODUCTION

                                                  19          1.      Defendant lacks sufficient information or belief to admit or deny the allegations in

                                                  20   ¶ 1 and on that basis denies them.

                                                  21          2.      Defendant admits the allegations in the first sentence of ¶ 2, except that defendant

                                                  22   denies the allegations that “Isis Agora Lovecruft” is a fictitious name. Defendant admits the

                                                  23   allegations in the second sentence of ¶ 2, except that defendant lacks sufficient information or

                                                  24   belief to admit or deny the allegation that “Todd… regularly attends cryptography conferences”

                                                  25   and on that basis denies this allegation.

                                                  26          3.      Defendant admits only that “Todd and Defendant are acquaintances.” Defendant

                                                  27   denies the remaining allegations in ¶ 2.

                                                  28
                                                                                                                             Defendant’s Answer to Complaint
                                                                                                        2                        Case No. 4:19-cv-01751-DMR
                                                                Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 3 of 18




                                                  1            4.      Defendant avers that ¶ 4 contains legal opinions and conclusions to which no

                                                  2    response is required. In further response, defendant admits the allegation that they stated in or

                                                  3    around June 2016 that Jacob Appelbaum had sexually assaulted them. In further response,

                                                  4    defendant avers that their proper pronouns are “they/them/their/their” not “she/her.” Defendant

                                                  5    denies the remaining allegations in ¶ 29.

                                                  6            5.      Defendant denies the allegations in ¶ 5.

                                                  7            6.      Defendant denies the allegations in ¶ 6.

                                                  8            7.      Defendant lacks sufficient information or belief to admit or deny the allegations in

                                                  9    ¶ 7 and on that basis denies them.

                                                  10           8.      Defendant avers that the allegations contained in ¶ 8 are legal opinions and

                                                  11   conclusions to which no response is required. In further response, defendant denies the
LAW OFFICE OF BEN ROSENFELD




                                                  12   allegations in ¶ 8.
                                                                                        JURISDICTION AND VENUE
                              San Francisco, CA




                                                  13
                                                  14           9.      Defendant avers that the allegations contained in ¶ 9 are legal opinions and

                                                  15   conclusions to which no response is required. In further response, defendant admits only the

                                                  16   allegation in ¶ 9 that they are a U.S. citizen and a domiciliary of California. Defendant denies

                                                  17   the allegation that the Court has diversity jurisdiction over this action under 28 U.S.C. § 1332

                                                  18   because defendant denies that plaintiff has been injured, damaged, or harmed, denies that

                                                  19   defendant’s acts and/or omissions caused plaintiff injury, damage, or harm, so that diversity

                                                  20   jurisdiction requirement that the amount in controversy exceed $75,000 is not met. Defendant

                                                  21   lacks sufficient information or belief to admit or deny the remaining allegations in ¶ 9 and on

                                                  22   that basis denies them.

                                                  23           10.     Defendant avers that the allegations contained in ¶ 10 are legal opinions and

                                                  24   conclusions to which no response is required. In further response, defendant lacks sufficient

                                                  25   information or belief to admit or deny the allegations in ¶ 10 and on that basis denies them.

                                                  26           11.     Defendant avers that the allegations contained in ¶ 11 are legal opinions and

                                                  27   conclusions to which no response is required. In further response, defendant admits only that

                                                  28   they reside in California.
                                                                                                                             Defendant’s Answer to Complaint
                                                                                                        3                        Case No. 4:19-cv-01751-DMR
                                                                Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 4 of 18




                                                  1                                   INTRADISTRICT ASSIGNMENT

                                                  2           12.     Defendant avers that the allegations contained in ¶ 12 are legal opinions and

                                                  3    conclusions to which no response is required. In further response, defendant denies the

                                                  4    allegations in ¶ 12.

                                                  5                                                 PARTIES

                                                  6           13.     Defendant avers that the allegations contained in ¶ 13 are legal opinions and

                                                  7    conclusions to which no response is required. In further response, defendant lacks sufficient

                                                  8    information or belief to admit or deny the allegations in ¶ 13 and on that basis denies them.

                                                  9           14.     Defendant avers that the allegations contained in ¶ 13 are legal opinions and

                                                  10   conclusions to which no response is required. In further response, defendant admits the

                                                  11   allegations in ¶ 14, except for the allegation that their name “Isis Agora Lovecruft” is a fictitious
LAW OFFICE OF BEN ROSENFELD




                                                  12   name, which defendant denies.
                                                                                         FACTUAL ALLEGATIONS
                              San Francisco, CA




                                                  13
                                                  14          15.     Defendant lacks sufficient information or belief to admit or deny the allegations in

                                                  15   ¶ 15 and on that basis denies them.

                                                  16          16.     Defendant lacks sufficient information or belief to admit or deny the allegations in

                                                  17   ¶ 16 and on that basis denies them.

                                                  18          17.     Defendant lacks sufficient information or belief to admit or deny the allegations in

                                                  19   ¶ 17 and on that basis denies them.

                                                  20          18.     Defendant lacks sufficient information or belief to admit or deny the allegations in

                                                  21   ¶ 18 and on that basis denies them.

                                                  22          19.     Defendant admits the allegations in ¶ 19, except that defendant lacks sufficient

                                                  23   information or belief to admit or deny the allegation that Todd has “numerous [Twitter]

                                                  24   followers in the cryptography and cryptocurrency sectors” and on that basis denies this

                                                  25   allegation.

                                                  26          20.     Defendant lacks sufficient information or belief to admit or deny the allegations in

                                                  27   ¶ 20 and on that basis denies them.

                                                  28          21.     Defendant admits the allegations in ¶ 21.
                                                                                                                               Defendant’s Answer to Complaint
                                                                                                         4                         Case No. 4:19-cv-01751-DMR
                                                               Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 5 of 18




                                                  1           22.     Defendant admits the allegations in ¶ 22.

                                                  2           23.     Defendant lacks sufficient information or belief to admit or deny the allegations in

                                                  3    ¶ 23 and on that basis denies them.

                                                  4           24.     Defendant admits the allegations in ¶ 24.

                                                  5           25.     Defendant admits only the allegation in the first sentence of ¶ 25, except that

                                                  6    defendant’s proper pronoun is “they” not “her.” Defendant lacks sufficient information or belief

                                                  7    to admit or deny the remaining allegations in ¶ 25 and on that basis denies them.

                                                  8           26.     Defendant lacks sufficient information or belief to admit or deny the allegations in

                                                  9    ¶ 26 and on that basis denies them.

                                                  10          27.     Defendant lacks sufficient information or belief to admit or deny the allegations in

                                                  11   ¶ 27 and on that basis denies them.
LAW OFFICE OF BEN ROSENFELD




                                                  12          28.     Defendant lacks sufficient information or belief to admit or deny the allegations in
                                                       ¶ 28 and on that basis denies them.
                              San Francisco, CA




                                                  13
                                                  14          29.     Defendant avers that ¶ 29 contains legal opinions and conclusions to which no

                                                  15   response is required. In further response, defendant admits only the allegation that they stated on

                                                  16   or around June 15, 2016 that Jacob Appelbaum had sexually assaulted them. In further response,

                                                  17   defendant avers that their proper pronouns are “they/them/their” not “she/her.” Defendant denies

                                                  18   the remaining allegations in ¶ 29.

                                                  19          30.     Defendant lacks sufficient information or belief to admit or deny the allegations in

                                                  20   ¶ 30 and on that basis denies them.

                                                  21          31.     Defendant lacks sufficient information or belief to admit or deny the allegations in

                                                  22   ¶ 30 and on that basis denies them.

                                                  23          32.     Defendant lacks sufficient information or belief to admit or deny the allegations in

                                                  24   ¶ 32 and on that basis denies them. In further response, defendant avers that their proper

                                                  25   pronouns are “they/them/their” not “she/her.”

                                                  26          33.     Defendant admits the allegations in ¶ 33, except that defendant avers that

                                                  27   plaintiff’s purported reason for contacting defendant on Github was not plaintiff’s actual reason.

                                                  28
                                                                                                                             Defendant’s Answer to Complaint
                                                                                                        5                        Case No. 4:19-cv-01751-DMR
                                                                Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 6 of 18




                                                  1           34.     Defendant avers that the allegations in ¶ 34 contain legal opinions and

                                                  2    conclusions to which no response is required. In further response, defendant admits only the

                                                  3    allegation in ¶ 34 that defendant wrote the statement quoted. Defendant denies the remaining

                                                  4    allegations in ¶ 34.

                                                  5           35.     Defendant lacks sufficient information or belief to admit or deny the allegations in

                                                  6    ¶ 35 and on that basis denies them.

                                                  7           36.     Defendant avers that the allegations in ¶ 36 contain legal opinions and

                                                  8    conclusions to which no response is required. In further response, defendant admits only the

                                                  9    allegations in ¶ 36 that defendant wrote the statement quoted on or about the date stated.

                                                  10   Defendant lacks sufficient information or belief to admit or deny the remaining allegations in

                                                  11   ¶ 36 and on that basis denies them.
LAW OFFICE OF BEN ROSENFELD




                                                  12          37.     Defendant avers that the allegations in ¶ 37 contain legal opinions and
                                                       conclusions to which no response is required. In further response, defendant admits only the
                              San Francisco, CA




                                                  13
                                                  14   allegations in ¶ 37 that defendant wrote the statement quoted on or about the date stated.

                                                  15   Defendant lacks sufficient information or belief to admit or deny the remaining allegations in

                                                  16   ¶ 37 and on that basis denies them.

                                                  17          38.     Defendant avers that the allegations in ¶ 38 contain legal opinions and

                                                  18   conclusions to which no response is required. In further response, defendant admits only the

                                                  19   allegations in ¶ 38 that defendant wrote the statement quoted on or about the date stated.

                                                  20   Defendant lacks sufficient information or belief to admit or deny the remaining allegations in

                                                  21   ¶ 38 and on that basis denies them.

                                                  22          39.     Defendant avers that the allegations in ¶ 39 contain legal opinions and

                                                  23   conclusions to which no response is required. In further response, defendant admits only the

                                                  24   allegations in ¶ 39 that defendant wrote the statement quoted on or about the date stated.

                                                  25   Defendant lacks sufficient information or belief to admit or deny the remaining allegations in

                                                  26   ¶ 39 and on that basis denies them.

                                                  27          40.     Defendant denies the allegations in ¶ 40.

                                                  28          41.     Defendant denies the allegations in ¶ 41.
                                                                                                                             Defendant’s Answer to Complaint
                                                                                                        6                        Case No. 4:19-cv-01751-DMR
                                                                Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 7 of 18




                                                  1           42.     Defendant denies the allegations in ¶ 42.

                                                  2           43.     Defendant admits the allegations in ¶ 43.

                                                  3           44.     Defendant lacks sufficient information or belief to admit or deny the allegations in

                                                  4    ¶ 44 and on that basis denies them.

                                                  5           45.     Defendant avers that the allegations contained in ¶ 45 are legal opinions and

                                                  6    conclusions to which no response is required. In further response, defendant denies the

                                                  7    allegations in ¶ 45.

                                                  8           46.     Defendant lacks sufficient information or belief to admit or deny the allegations in

                                                  9    ¶ 46 and on that basis denies them.

                                                  10          47.     Defendant denies the allegations in ¶ 47.

                                                  11          48.     Defendant denies the allegations in ¶ 48.
LAW OFFICE OF BEN ROSENFELD




                                                  12                                    FIRST CAUSE OF ACTION
                                                                                     (Defamation Under California Law)
                              San Francisco, CA




                                                  13
                                                              49.     In response to ¶ 49, defendant re-alleges and incorporates by reference their
                                                  14
                                                       foregoing responses to the allegations set forth in plaintiff’s Complaint.
                                                  15
                                                              50.     Defendant avers that the allegations contained in ¶ 50 are legal opinions and
                                                  16
                                                       conclusions to which no response is required. In further response to ¶ 55, defendant denies the
                                                  17
                                                       allegations contained within it.
                                                  18
                                                              51.     Defendant avers that the allegations contained in ¶ 51 are legal opinions and
                                                  19
                                                       conclusions to which no response is required. In further response to ¶ 51, defendant denies the
                                                  20
                                                       allegations contained within it.
                                                  21
                                                              52.     Defendant avers that the allegations contained in ¶ 52 are legal opinions and
                                                  22
                                                       conclusions to which no response is required. In further response to ¶ 52, defendant denies the
                                                  23
                                                       allegations contained within it.
                                                  24
                                                              53.     Defendant avers that the allegations contained in ¶ 53 are legal opinions and
                                                  25
                                                       conclusions to which no response is required. In further response to ¶ 53, defendant denies the
                                                  26
                                                       allegations contained within it.
                                                  27
                                                  28
                                                                                                                              Defendant’s Answer to Complaint
                                                                                                        7                         Case No. 4:19-cv-01751-DMR
                                                                Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 8 of 18




                                                  1           54.     Defendant avers that the allegations contained in ¶ 54 are legal opinions and

                                                  2    conclusions to which no response is required. In further response to ¶ 54, defendant denies the

                                                  3    allegations contained within it.

                                                  4           55.     Defendant avers that the allegations contained in ¶ 55 are legal opinions and

                                                  5    conclusions to which no response is required. In further response to ¶ 55, defendant denies the

                                                  6    allegations contained within it.

                                                  7           56.     Defendant avers that the allegations contained in ¶ 56 are legal opinions and

                                                  8    conclusions to which no response is required. In further response to ¶ 56, defendant denies the

                                                  9    allegations contained within it.

                                                  10          57.     Defendant avers that the allegations contained in ¶ 57 are legal opinions and

                                                  11   conclusions to which no response is required. In further response to ¶ 57, defendant denies the
LAW OFFICE OF BEN ROSENFELD




                                                  12   allegations contained within it.
                                                              58.     Defendant avers that the allegations contained in ¶ 58 are legal opinions and
                              San Francisco, CA




                                                  13
                                                  14   conclusions to which no response is required. In further response to ¶ 58, defendant denies the

                                                  15   allegations contained within it.

                                                  16          59.     Defendant avers that the allegations contained in ¶ 59 are legal opinions and

                                                  17   conclusions to which no response is required. In further response to ¶ 59, defendant denies the

                                                  18   allegations contained within it.

                                                  19          60.     Defendant avers that the allegations contained in ¶ 60 are legal opinions and

                                                  20   conclusions to which no response is required. In further response to ¶ 60, defendant denies the

                                                  21   allegations contained within it.

                                                  22          61.     Defendant avers that the allegations contained in ¶ 61 are legal opinions and

                                                  23   conclusions to which no response is required. In further response to ¶ 61, defendant denies the

                                                  24   allegations contained within it.

                                                  25                                        PRAYER FOR RELIEF

                                                  26          1.      Defendant avers that the allegations contained in ¶ 1 under the heading “Prayer

                                                  27   for Relief” are legal opinions and conclusions to which no response is required. In further

                                                  28   response to this ¶ 1, defendant denies the allegations contained within it and denies that plaintiff
                                                                                                                              Defendant’s Answer to Complaint
                                                                                                         8                        Case No. 4:19-cv-01751-DMR
                                                                Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 9 of 18




                                                  1    is entitled to any relief whatsoever, whether monetary, injunctive, or otherwise, as requested in

                                                  2    his Complaint or elsewhere.

                                                  3            2.      Defendant avers that the allegations contained in ¶ 2 and its subparts under the

                                                  4    heading “Prayer for Relief” are legal opinions and conclusions to which no response is required.

                                                  5    In further response to this ¶ 2 and its subparts, defendant denies the allegations contained within

                                                  6    it and denies that plaintiff is entitled to any relief whatsoever, whether monetary, injunctive, or

                                                  7    otherwise, as requested in his Complaint or elsewhere.

                                                  8            3.      Defendant avers that the allegations contained in ¶ 3 under the heading “Prayer

                                                  9    for Relief” are legal opinions and conclusions to which no response is required. In further

                                                  10   response to this ¶ 3, defendant denies the allegations contained within it and denies that plaintiff

                                                  11   is entitled to any relief whatsoever, whether monetary, injunctive, or otherwise, as requested in
LAW OFFICE OF BEN ROSENFELD




                                                  12   his Complaint or elsewhere.
                                                                                         DEMAND FOR JURY TRIAL
                              San Francisco, CA




                                                  13
                                                  14           Defendant avers that the allegations contained in plaintiff’s “Demand for Jury Trial” are

                                                  15   legal opinions and conclusions to which no response is required. In further response to this

                                                  16   section, defendant avers that if this case proceeds to trial, defendant demands a trial by jury.

                                                  17
                                                                                DEFENDANT’S AFFIRMATIVE DEFENSES
                                                  18
                                                               Without admitting any of the allegations in the Complaint, defendant asserts each of the
                                                  19
                                                       following as separate affirmative defenses, expressly reserving all of their rights to allege
                                                  20
                                                       additional defenses, and/or to seek leave of Court to amend and/or to allege additional defenses,
                                                  21
                                                       when and if facts supporting such defenses become known to them.
                                                  22
                                                  23                                  FIRST AFFIRMATIVE DEFENSE

                                                  24                                        (Failure to State a Claim)

                                                  25           As a separate and first affirmative defense to the Complaint, and to the purported cause of

                                                  26   action set forth therein, defendant alleges that plaintiff has not and cannot allege or prove facts

                                                  27   sufficient to constitute a cause of action, and that plaintiff therefore has failed to state a claim

                                                  28   upon which relief can be granted.
                                                                                                                                Defendant’s Answer to Complaint
                                                                                                          9                         Case No. 4:19-cv-01751-DMR
                                                               Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 10 of 18




                                                  1                                 SECOND AFFIRMATIVE DEFENSE

                                                  2                                       (Compliance with the Law)

                                                  3           As a separate and second affirmative defense to the Complaint, and to the purported

                                                  4    cause of action set forth therein, defendant alleges that the acts and/or omissions taken by

                                                  5    defendant were in compliance with the law.

                                                  6
                                                  7                                  THIRD AFFIRMATIVE DEFENSE

                                                  8                                          (Truth of Statement(s))

                                                  9           As a separate and third affirmative defense to the Complaint, and to the purported cause

                                                  10   of action set forth therein, defendant alleges that defendant’s statement(s) about which plaintiff

                                                  11   complains are not false but true or substantially true.
LAW OFFICE OF BEN ROSENFELD




                                                  12
                                                                                    FOURTH AFFIRMATIVE DEFENSE
                              San Francisco, CA




                                                  13
                                                  14                                     (Vagueness and Uncertainty)

                                                  15          As a separate and fourth affirmative defense to the Complaint, and to the purported cause

                                                  16   of action set forth therein, defendant alleges that defendant’s statement(s) about which plaintiff

                                                  17   complains were too vague and/or uncertain—standing alone and/or in the context in which they

                                                  18   were communicated—to be susceptible of defamatory meaning or to have injured plaintiff or to

                                                  19   have exposed plaintiff to shame, ridicule, hatred, contempt, loss of reputation, or ostracization.

                                                  20
                                                  21                                 FIFTH AFFIRMATIVE DEFENSE

                                                  22                                         (Statement of Opinion)

                                                  23          As a separate and fifth affirmative defense to the Complaint, and to the purported cause

                                                  24   of action set forth therein, defendant alleges that defendant’s statement(s) about which plaintiff

                                                  25   complains were statements of opinion not susceptible of defamatory meaning.

                                                  26
                                                  27
                                                  28
                                                                                                                              Defendant’s Answer to Complaint
                                                                                                        10                        Case No. 4:19-cv-01751-DMR
                                                               Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 11 of 18




                                                  1                                   SIXTH AFFIRMATIVE DEFENSE

                                                  2                          (No Malice, Malicious Intent, Oppression, or Fraud)

                                                  3            As a separate and sixth affirmative defense to the Complaint, and to the purported cause

                                                  4    of action set forth therein, defendant alleges that defendant did not act with malice, malicious

                                                  5    intent, oppression, or fraud in making the statement(s) about which plaintiff complains, or to

                                                  6    defame plaintiff or to cause plaintiff any injury, damage, or harm, so that defendant is not liable

                                                  7    to plaintiff, but even if liable, is not liable for exemplary or punitive damages.

                                                  8
                                                  9                                 SEVENTH AFFIRMATIVE DEFENSE

                                                  10                                                (Good Faith)

                                                  11           As a separate and seventh affirmative defense to the Complaint, and to the purported
LAW OFFICE OF BEN ROSENFELD




                                                  12   cause of action set forth therein, defendant alleges that defendant acted in good faith and
                                                       exercised reasonable care in making the statement(s) about which plaintiff complains, and that
                              San Francisco, CA




                                                  13
                                                  14   plaintiff did not act recklessly or in reckless disregard for the truth.

                                                  15
                                                  16                                 EIGHTH AFFIRMATIVE DEFENSE

                                                  17                                              (No Negligence)

                                                  18           As a separate and eighth affirmative defense to the Complaint, and to the purported cause

                                                  19   of action set forth therein, defendant alleges that defendant exercised reasonable care in making

                                                  20   the statement(s) about which plaintiff complains, and that plaintiff did not act negligently.

                                                  21
                                                  22                                  NINTH AFFIRMATIVE DEFENSE

                                                  23                                             (No Publication)

                                                  24           As a separate and ninth affirmative defense to the Complaint, and to the purported cause

                                                  25   of action set forth therein, defendant alleges that defendant did not publish any defamatory

                                                  26   statement against plaintiff within the legal meaning of the term “published.”

                                                  27
                                                  28
                                                                                                                                  Defendant’s Answer to Complaint
                                                                                                          11                          Case No. 4:19-cv-01751-DMR
                                                               Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 12 of 18




                                                  1                                  TENTH AFFIRMATIVE DEFENSE

                                                  2                                          (No Injury or Damage)

                                                  3           As a separate and tenth affirmative defense to the Complaint, and to the purported cause

                                                  4    of action set forth therein, defendant alleges that plaintiff has not suffered any injury, damage, or

                                                  5    harm, including but not limited to any shame, embarrassment, hurt feelings, anxiety,

                                                  6    mortification, embarrassment, or loss of reputation among his friends, peers, or professional

                                                  7    community, as an actual or proximate result of any act or omission by defendant.

                                                  8
                                                  9                               ELEVENTH AFFIRMATIVE DEFENSE

                                                  10                                          (No Actual Damages)

                                                  11          As a separate and eleventh affirmative defense to the Complaint, and to the purported
LAW OFFICE OF BEN ROSENFELD




                                                  12   cause of action set forth therein, defendant alleges that plaintiff has not suffered any actual
                                                       damage injury, damage, or harm, including but not limited to any shame, embarrassment, hurt
                              San Francisco, CA




                                                  13
                                                  14   feelings, anxiety, mortification, embarrassment, or loss of reputation among his friends, peers, or

                                                  15   professional community, as an actual or proximate result of any act or omission by defendant.

                                                  16
                                                  17                               TWELFTH AFFIRMATIVE DEFENSE

                                                  18            (Privilege, Protection, and Immunity from Liability—Cal. Civil Code § 47)

                                                  19          As a separate and twelfth affirmative defense to the Complaint, and to the purported

                                                  20   cause of action set forth therein, defendant alleges that defendant is privileged, protected, and

                                                  21   immune from liability under California Civil Code § 47, including Civil Code § 47(c), because

                                                  22   defendant’s statement on which plaintiff’s defamation claim remains based is “a communication,

                                                  23   without malice, to a person interested therein, (1) by one who is also interested, or (2) by one

                                                  24   who stands in such a relation to the person interested as to afford a reasonable ground for

                                                  25   supposing the motive for the communication to be innocent, or (3) who is requested by the

                                                  26   person interested to give the information.”

                                                  27
                                                  28
                                                                                                                               Defendant’s Answer to Complaint
                                                                                                         12                        Case No. 4:19-cv-01751-DMR
                                                               Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 13 of 18




                                                  1                              THIRTEENTH AFFIRMATIVE DEFENSE

                                                  2                                (No Substantial Causation by Defendant)

                                                  3           As a separate and thirteenth affirmative defense to the Complaint and to the purported

                                                  4    cause of action set forth therein, defendant alleges that defendant’s acts and/or omissions,

                                                  5    including defendant’s statement(s) about which plaintiff complains, were not a substantial factor

                                                  6    in causing any injury, damage, or harm plaintiff claims to have suffered.

                                                  7
                                                  8                             FOURTEENTH AFFIRMATIVE DEFENSE

                                                  9                          (Proximate and Contributory Causation—Plaintiff)

                                                  10          As a separate and fourteenth affirmative defense to the Complaint and to the purported

                                                  11   cause of action set forth therein, defendant alleges that any injury, damage, or harm plaintiff
LAW OFFICE OF BEN ROSENFELD




                                                  12   claims to have suffered as a result of defendant’s acts and/or omissions was actually and
                                                       proximately caused and/or contributed to by the acts and/or omissions of plaintiff himself, which
                              San Francisco, CA




                                                  13
                                                  14   acts and/or omissions also constitute intervening and/or superseding causes of plaintiff’s claimed

                                                  15   injury, damage, or harm, so that plaintiff is not entitled to any relief or recovery against

                                                  16   defendant, and/or plaintiff’s relief or recovery should be reduced and apportioned commensurate

                                                  17   with his own contributory or comparative fault.

                                                  18
                                                  19                              FIFTEENTH AFFIRMATIVE DEFENSE

                                                  20                     (Proximate and Contributory Causation—Third Persons)

                                                  21          As a separate and fifteenth affirmative defense to the Complaint and to the purported

                                                  22   cause of action set forth therein, defendant alleges that any injury, damage, or harm plaintiff

                                                  23   claims to have suffered as a result of defendant’s acts and/or omissions was actually and

                                                  24   proximately caused and/or contributed to by the acts and/or omissions of third persons, which

                                                  25   acts and/or omissions also constitute intervening and/or superseding causes of plaintiff’s claimed

                                                  26   injury, damage, or harm, so that plaintiff is not entitled to any relief or recovery against

                                                  27   defendant, and/or plaintiff’s relief or recovery should be reduced and apportioned commensurate

                                                  28   with the contributory or comparative fault of third persons.
                                                                                                                               Defendant’s Answer to Complaint
                                                                                                         13                        Case No. 4:19-cv-01751-DMR
                                                               Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 14 of 18




                                                  1                                SIXTEENTH AFFIRMATIVE DEFENSE

                                                  2                                           (Assumption of Risk)

                                                  3           As a separate and sixteenth affirmative defense to the Complaint and to the purported

                                                  4    cause of action set forth therein, defendant alleges that plaintiff, by his own acts and/or

                                                  5    omissions, assumed the risk of defendant’s communication of the statement(s) about which

                                                  6    plaintiff complains, and the injury, damage, or harm which plaintiff claims to have suffered.

                                                  7
                                                  8                               SEVENTEENTH AFFIRMATIVE DEFENSE

                                                  9                                           (Consent by Plaintiff)

                                                  10          As a separate and seventeenth affirmative defense to the Complaint and to the purported

                                                  11   cause of action set forth therein, defendant alleges that plaintiff actually, effectively, and/or
LAW OFFICE OF BEN ROSENFELD




                                                  12   constructively consented, by words and/or conduct, to defendant’s communication of the
                                                       statement(s) about which plaintiff complains, and the injury, damage, or harm which plaintiff
                              San Francisco, CA




                                                  13
                                                  14   claims to have suffered.

                                                  15
                                                  16                              EIGHTEENTH AFFIRMATIVE DEFENSE

                                                  17                                             (Unclean Hands)

                                                  18          As a separate and eighteenth affirmative defense to the Complaint and to the purported

                                                  19   cause of action set forth therein, defendant alleges that as a result of his own acts and/or

                                                  20   omissions, plaintiff has waived any right which he might otherwise have had to recovery or

                                                  21   relief, and/or is estopped from obtaining any recovery or relief against defendant

                                                  22
                                                  23                              NINETEENTH AFFIRMATIVE DEFENSE

                                                  24                                          (Waiver by Estoppel)

                                                  25          As a separate and nineteenth affirmative defense to the Complaint and to the purported

                                                  26   cause of action set forth therein, defendant alleges that plaintiff is barred in whole or in part from

                                                  27   pursuing this action by the doctrine of unclean hands.

                                                  28
                                                                                                                                Defendant’s Answer to Complaint
                                                                                                         14                         Case No. 4:19-cv-01751-DMR
                                                               Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 15 of 18




                                                  1                              TWENTIETH AFFIRMATIVE DEFENSE

                                                  2                  (First Amendment Privilege and Protection—Freedom of Speech)

                                                  3           As a separate and twentieth affirmative defense to the Complaint, and to the purported

                                                  4    cause of action set forth therein, defendant alleges that defendant’s statement(s) about which

                                                  5    plaintiff complains are privileged and protected under the First Amendment to United States

                                                  6    Constitution, such that this action cannot proceed, and defendant cannot be liable, without

                                                  7    abridging defendant’s right to free speech.

                                                  8
                                                  9                            TWENTY-FIRST AFFIRMATIVE DEFENSE

                                                  10                       (First Amendment Privilege and Protection—Petition)

                                                  11          As a separate and twenty-first affirmative defense to the Complaint, and to the purported
LAW OFFICE OF BEN ROSENFELD




                                                  12   cause of action set forth therein, defendant alleges that defendant’s statement(s) about which
                                                       plaintiff complains are privileged and protected under the First Amendment to United States
                              San Francisco, CA




                                                  13
                                                  14   Constitution, such that this action cannot proceed, and defendant cannot be liable, without

                                                  15   abridging defendant’s right to petition.

                                                  16
                                                                             TWENTY-SECOND AFFIRMATIVE DEFENSE
                                                  17
                                                                  (First Amendment Privilege and Protection—Freedom of Association)
                                                  18
                                                              As a separate and twenty-second affirmative defense to the Complaint, and to the
                                                  19
                                                       purported cause of action set forth therein, defendant alleges that defendant’s statement(s) about
                                                  20
                                                       which plaintiff complains are privileged and protected under the First Amendment to United
                                                  21
                                                       States Constitution, such that this action cannot proceed, and defendant cannot be liable, without
                                                  22
                                                       abridging defendant’s right to freedom of association with others.
                                                  23
                                                  24                           TWENTY-THIRD AFFIRMATIVE DEFENSE

                                                  25                                   (Right to Privacy—Defendant’s)

                                                  26          As a separate and twenty-third affirmative defense to the Complaint, and to the purported

                                                  27   cause of action set forth therein, defendant alleges that this action cannot proceed, and defendant

                                                  28   cannot be liable, without invading defendant’s right to privacy.
                                                                                                                             Defendant’s Answer to Complaint
                                                                                                       15                        Case No. 4:19-cv-01751-DMR
                                                               Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 16 of 18




                                                  1                           TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                                  2                                   (Right to Privacy—Third Parties’)

                                                  3           As a separate and twenty-fourth affirmative defense to the Complaint, and to the

                                                  4    purported cause of action set forth therein, defendant alleges that this action cannot proceed, and

                                                  5    defendant cannot be liable, without invading the right to privacy of third-party associates of

                                                  6    defendant’s.

                                                  7
                                                  8                            TWENTY-FIFTH AFFIRMATIVE DEFENSE

                                                  9          (Fourteenth Amendment Privilege and Protection—Privileges and Immunities)

                                                  10          As a separate and twenty-fifth affirmative defense to the Complaint, and to the purported

                                                  11   cause of action set forth therein, defendant alleges that defendant’s statement(s) about which
LAW OFFICE OF BEN ROSENFELD




                                                  12   plaintiff complains are privileged and protected under the Fourteenth Amendment to United
                                                       States Constitution, such that this action cannot proceed, and defendant cannot be liable, without
                              San Francisco, CA




                                                  13
                                                  14   abridging defendant’s privileges and immunities, including defendants’ right to pursue

                                                  15   defendant’s profession of choice as a cryptographer.

                                                  16
                                                  17                           TWENTY-SIXTH AFFIRMATIVE DEFENSE

                                                  18                       (Lack of Diversity Jurisdiction Under 28 U.S.C. § 1332)

                                                  19          As a separate and twenty-sixth affirmative defense to the Complaint, and to the purported

                                                  20   cause of action set forth therein, defendant alleges that the Court lacks jurisdiction because the

                                                  21   matter in controversy does not exceed the sum or value of $75,000, exclusive of interest ad costs,

                                                  22   and/or because there is no legal diversity of citizenship between the plaintiff and defendant.

                                                  23
                                                  24                         TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                                                  25                                                 (Waiver)

                                                  26          As a separate and twenty-seventh affirmative defense to the Complaint and to the

                                                  27   purported cause of action set forth therein, defendant alleges that plaintiff is barred in whole or in

                                                  28   part from pursuing this action by the doctrine of waiver.
                                                                                                                               Defendant’s Answer to Complaint
                                                                                                        16                         Case No. 4:19-cv-01751-DMR
                                                               Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 17 of 18




                                                  1                           TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                                                  2                                          (Statute of Limitations)

                                                  3           As a separate and twenty-eighth affirmative defense to the Complaint and to the

                                                  4    purported cause of action set forth therein, defendant alleges that plaintiff is barred in whole or in

                                                  5    part from pursuing this action by the statute of limitations.

                                                  6
                                                  7                            TWENTY-NINTH AFFIRMATIVE DEFENSE

                                                  8                                                  (Laches)

                                                  9           As a separate and twenty-ninth affirmative defense to the Complaint and to the purported

                                                  10   cause of action set forth therein, defendant alleges that plaintiff is barred in whole or in part from

                                                  11   pursuing this action by the doctrine of laches.
LAW OFFICE OF BEN ROSENFELD




                                                  12
                                                                                  THIRTIETH AFFIRMATIVE DEFENSE
                              San Francisco, CA




                                                  13
                                                  14                                          (Equitable Estoppel)

                                                  15          As a separate and thirtieth affirmative defense to the Complaint, and to the purported

                                                  16   cause of action set forth therein, defendant alleges that plaintiff is barred in whole or in part from

                                                  17   prosecuting the purported cause of action set forth in the Complaint by the doctrine of equitable

                                                  18   estoppel.

                                                  19
                                                  20                                  DEFENDANT’S JURY DEMAND

                                                  21          If this case proceeds to trial, defendant demands a trial by jury.

                                                  22
                                                  23                              DEFENDANT’S PRAYER FOR RELIEF

                                                  24          WHEREFORE, defendant prays:

                                                  25          1.      that the Court dismiss plaintiff’s action against defendant with prejudice;

                                                  26          2.      for final judgment in defendant’s favor;

                                                  27          3.      that plaintiff take nothing in this action;

                                                  28          4.      that defendant recover their costs of litigation against plaintiff;
                                                                                                                               Defendant’s Answer to Complaint
                                                                                                         17                        Case No. 4:19-cv-01751-DMR
                                                       Case 4:19-cv-01751-DMR Document 65 Filed 03/27/20 Page 18 of 18




                                                  1    5.    that defendant recover attorneys’ fees against plaintiff; and

                                                  2    6.    for such further relief as the Court deems just and proper.

                                                  3
                                                                                            Respectfully Submitted,
                                                  4
                                                                                            s/ Ben Rosenfeld
                                                  5
                                                       March 27, 2020                       Ben Rosenfeld
                                                  6                                         Attorney for Defendant Isis Agora Lovecruft

                                                  7
                                                  8
                                                  9
                                                  10
                                                  11
LAW OFFICE OF BEN ROSENFELD




                                                  12
                              San Francisco, CA




                                                  13
                                                  14
                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                                                                                    Defendant’s Answer to Complaint
                                                                                              18                        Case No. 4:19-cv-01751-DMR
